FILED
                           NOT FOR PUBLICATION                                 JUN 20 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAFAEL BARRAGAN OCHOA,                           No. 10-15880

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00018-SMS

  v.
                                                 MEMORANDUM*
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sandra M. Snyder, Magistrate Judge, Presiding

                             Submitted June 14, 2011**
                              San Francisco, California

Before: SCHROEDER and BEA, Circuit Judges, and ANELLO, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
      Rafael Ochoa appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his applications for supplemental

security income and disability insurance benefits under Titles XVI and II of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ochoa argues that the administrative law judge (“ALJ”) improperly

disregarded Dr. Carrillo’s opinion. This claim lacks merit. The ALJ provided

several reasons for rejecting Dr. Carrillo’s opinion. First, Dr. Carrillo examined

Ochoa only once, for the purpose of evaluating whether he could take the

citizenship examination, and not for the purpose of determining Ochoa’s ability to

work. Second, other physicians who treated Ochoa opined that his seizures did not

affect his daily activities and did not warrant any disability. Lester v. Chater, 81

F.3d 821, 830 (9th Cir. 1995) (“As a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors who do not treat the

claimant.”). Lastly, although Dr. Carrillo noted that Ochoa could not remember

the date, time, or year, or make sense of figures or puzzles, Ochoa himself admitted

that when he did not have seizures, he did well with concentration and memory.

The ALJ’s specific reasons for rejecting Dr. Carillo’s opinion are legitimate and

supported by substantial evidence. Id. at 830–31.

      AFFIRMED.


                                           2